 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 James Theodore Sharkey,                                   Case No.: 2:20-cv-00088-APG-EJY

 4             Petitioner,                                        Order Dismissing Action

 5 v.

 6 James Dzurenda, et al.,

 7             Respondents.

 8            Petitioner James Sharkey has submitted a petition for a writ of habeas corpus. I dismiss

 9 this action because Sharkey did not pay the filing fee, nor did he submit an application to

10 proceed in forma pauperis with a financial certificate and a copy of his inmate account

11 statement, as required by 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.

12            A preliminary review of the petition shows that the dismissal would not affect the

13 timeliness of any subsequently commenced action. The state district court entered a judgment of

14 conviction on March 20, 2018. State v. Sharkey, Case No. C-17-321917-1.1 The Nevada Court

15 of Appeals decided the appeal from that judgment on March 18, 2019.2 Sharkey v. State, Case

16 No. 75474 & 75474-COA.3 Sharkey filed a post-conviction habeas corpus petition in the state

17
     1
18     https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID=11759386. All docket
     reports were generated on January 15, 2020.
19   2
       Sharkey alleges that the decision occurred on April 12, 2019. ECF No. 1-1, at 1. The Nevada
     Supreme Court issued the remittitur on that date. While issuance of the remittitur is significant
20   for the state one-year period of limitation of Nev. Rev. Stat. § 34.726(1), it is not important for
     determining the finality of a judgment of conviction under the federal one-year period of
21   limitation of 28 U.S.C. § 2244(d)(1)(A). In this case, the expiration of the time to petition the
     Supreme Court of the United States for a writ of certiorari governs the finality of the judgment.
22   Jimenez v. Quarterman, 555 U.S. 113, 119-20 (2009). That time expired after Sharkey filed his
     state post-conviction petition. Consequently, the one-year period was tolled under 28 U.S.C.
23   § 2244(d)(2) even before it started.
     3
         http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=45712&combined=true.
 1 district court on April 26, 2019. Sharkey v. Dzurenda, Case No. A-19-793757-W.4 The state

 2 district court denied the petition. Sharkey appealed the denial. That appeal still is pending in the

 3 Nevada Supreme Court. Sharkey v. Director, Case No. 79294, consolidated with Case

 4 No. 80001.5 Under the terms of 28 U.S.C. § 2244(d)(1) and (2), no time has run on the federal

 5 one-year period of limitation.

 6            Reasonable jurists would not find this conclusion to be debatable or wrong, and I will not

 7 issue a certificate of appealability.

 8            I THEREFORE ORDER the clerk of the court to file the petition for a writ of habeas

 9 corpus.

10            I FURTHER ORDER the clerk of the court to send Sharkey a blank form for an

11 application to proceed in forma pauperis for incarcerated litigants.

12            I FURTHER ORDER that this action is DISMISSED without prejudice to Sharkey’s

13 commencement of a new action in which he either pays the filing fee in full or submits a

14 complete application to proceed in forma pauperis, accompanied by a signed financial certificate

15 and a statement of his inmate account.

16            I FURTHER ORDER that a certificate of appealability will not issue.

17            I FURTHER ORDER that that the clerk shall add Aaron Ford, Attorney General for the

18 State of Nevada, as counsel for respondents.

19            I FURTHER ORDER the clerk to electronically serve upon the respondents a copy of this

20 order and the petition. No response is necessary.

21 / / / /

22

23   4
         https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID=11952671.
     5
         http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=56123.

                                                      2
 1   I FURTHER the clerk of the court to enter judgment accordingly and close this action.

 2   DATED this 16th day of January, 2020.

 3

 4
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             3
